   Case: 4:20-cv-01830-SPM Doc. #: 3 Filed: 01/07/21 Page: 1 of 5 PageID #: 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                       )
                                                  )
                 Plaintiff,                       )
                                                  )
        V.                                        )           No. 4:20-CV-1830 SPM
                                                  )
ERDCC, et al.,                                    )
                                                  )
                                                  )
                 Defendants.                      )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on review of plaintiff Joseph Michael Devon Engel's self-

represented complaint. For the reasons discussed below, the Court will order plaintiff to file a

signed, amended complaint on a Court-provided form. Plaintiff will also be directed to either file

a motion to proceed in forma pauperis or pay the full $400 filing fee. Plaintiff will have twenty-

one (21) days to comply with this Memorandum and Order.

                                            Complaint

        Plaintiff filed this action pursuant to 42 U.S.C. § 1983 on December 17, 2020. Plaintiffs

complaint is handwritten and not on a court form. Plaintiff brings this action against four (4)

defendants: Eastern Reception, Diagnostic and Correctional Center (ERDCC); Unknown Warden;

Unknown Director; and Unknown Attorney General. He sues defendants in their individual and

official capacities.

        Plaintiff claims generally that his First Amendment rights have been violated during his

time at ERDCC. However, he has not included a Statement of Claim in his handwritten complaint.

Thus, he has not outlined in his complaint exactly who at the prison purportedly violated his rights,
    Case: 4:20-cv-01830-SPM Doc. #: 3 Filed: 01/07/21 Page: 2 of 5 PageID #: 5




how his First Amendment rights were allegedly violated, and when the violation occurred. 1

Plaintiff does include a notation that his claims are included on the "front page" of his complaint,

but the complaint lacks a front page.

         For relief in this action, plaintiff seeks compensatory and what appears to be punitive

damages.

         Plaintiff Engel has failed to file his action on a court-form, and he has failed to file a motion

to proceed in forma pauperis in this action on a separate court form or file an accompanying prison

account statement.

                                                      Discussion

         Plaintiffs complaint is deficient as pied. The complaint is not on a court-form as required

by Local Rule 2.06(A). Additionally, as pied, the complaint is subject to dismissal at this time. 2

         Because plaintiff is self-represented, the Court will give him the opportunity to file a

signed, amended complaint to set forth his own claims for relief. He must put his case number on

his amended complaint. Plaintiff should type or neatly print his complaint on the Court's prisoner

civil rights form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) ("All actions brought

by self-represented plaintiffs or petitioners should be filed on Court-provided forms where

applicable."). In the "Caption" section of the Court-provided form, plaintiff should clearly name




1
 Liability under 42 U.S.C. § 1983 requires a causal link to, and direct responsibility for, the alleged deprivation of
rights._Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338
(8th Cir. 1985) (claim not cognizable under§ 1983 where plaintiff fails to allege defendant was personally involved
in or directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995)
(respondeat superior theory inapplicable in § 1983 suits). In the instant action, plaintiff has not set forth any facts
indicating that any of the named defendants were directly involved in or personally responsible for the alleged
violations of his constitutional rights. As a result, the complaint fails to state a claim upon which relief can be granted.
2
 A suit against an entity of the state government is a claim against the State of Missouri. In the absence of a waiver,
the Eleventh Amendment bars a§ 1983 suit against a state entity or an individual employed by the state in his official
capacity. Morstadv. Dep'tofCorr. & Rehab., 147 F.3d 741,744 (8th Cir. 1998).

                                                             2
    Case: 4:20-cv-01830-SPM Doc. #: 3 Filed: 01/07/21 Page: 3 of 5 PageID #: 6




 each and every party he is intending to sue. See Fed. R. Civ. P. lO(a) ("The title of the complaint

 must name all the parties").

         In the "Statement of Claim" section, plaintiff should provide a short and plain statement of

, the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

 claim into a numbered paragraph, and each paragraph should be "limited as far as practicable to a

 single set of circumstances." See Fed. R. Civ. P. lO(b). Plaintiff should begin by writing the

 defendant's name. In separate, numbered paragraphs under that name, plaintiff should write a short

 and plain statement of the factual allegations supporting his claim against that specific defendant.

 If plaintiff is suing more than one defendant, he should follow the same procedure for each

 defe11-dant.

         It is important that plaintiff establish the responsibility of each separate defendant for

 harming him. That is, for each defendant, plaintiff must allege facts showing how that particular

 defendant's acts or omissions violated his constitutional rights. See Madewell v. Roberts, 909 F.2d

 1203, 1208 (8th Cir. 1990) ("Liability under § 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights."). It is not enough for plaintiff to make general

 allegations against all the defendaJ?-tS as a group. Rather, plaintiff needs to provide the role of each

 named defendant in this case, in order that each specific defendant can know what he or she is

 accused of doing. Topchian v. JPMorgan Chase Bank, NA., 760 F.3d 843, 848 (8th Cir. 2014)

 (stating that the essential function of a complaint "is to give the opposing party fair notice of the

 nature and basis or grounds for a claim") (internal quotations and citation omitted). The Court

 emphasizes that the "Statement of Claim" requires more than "labels and conclusions or a

 formulaic recitation of the elements of a cause of action." Neubauer v. FedEx Corp., 849 F.3d

 400,404 (8th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662,678 (2009)).



                                                    3
   Case: 4:20-cv-01830-SPM Doc. #: 3 Filed: 01/07/21 Page: 4 of 5 PageID #: 7




          Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) ("It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect"). If plaintiff fails to file an amended

complaint on a Court-provided form within twenty-one (21) days in accordance with the

instructions set forth herein, the Court will dismiss this action without prejudice and without

further notice to plaintiff.

          Finally, plaintiff has neither paid the $400 filing fee, nor sought leave to proceed without

the prepayment of fees or costs. If plaintiff files a motion to proceed in forma pauperis, it must be

accompanied by a certified copy of his inmate account statement for the six-month period

immediately preceding the filing of the complaint. Also, if plaintiff files such a motion, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915. Plaintiffs failure to make

specific factual allegations against a defendant will result in the dismissal of that defendant. If

plaintiff fails to pay the filing fee or file an application to proceed without prepayment, within

twenty-one (21) days, the Court will dismiss this action without prejudice and without further

notice.

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's "Prisoner Civil Rights Complaint" form.

          IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's motion to proceed in forma pauperis form.




                                                   4
   Case: 4:20-cv-01830-SPM Doc. #: 3 Filed: 01/07/21 Page: 5 of 5 PageID #: 8




       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court's form within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file a

motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

       IT IS FINALLY ORDERED that if plaintiff files a motion to proceed in forma pauperis,

he must also file a certified copy of his inmate account statement for the six-month period

preceding the filing of the complaint.

       If plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.

       Dated this 1.f( day of January, 2021.




                                                STEPHEN.Lii<1BAUGH, JR.
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                5
